DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-4 and 9-10 are pending in the application and examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/01/2021 has been entered.

Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered and are partially persuasive.

Applicant’s amendments to the claims overcome some, but not all, of the 35 U.S.C. 112(b) rejections of record, the remaining one repeated herein.


Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections below. 
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a separation member configured to release the coupling of the lock insert and the flow channel plate” and “a fixing member coupling to a bottom surface of the flow channel plate” in claim 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 2-4 and 9-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 

Claim 2, as currently amended, requires “a top nozzle having a flow channel plate with guide holes and fixing holes formed thereto” (emphasis added). The specification as filed, however, discloses: “the flow channel plate 64 may include a fixing hole 643” ([0048], emphasis added; see also [0007], [0036], [0050], [0052], [0055], [0056]). Accordingly, the instant specification discloses a flow channel plate having a single fixing hole. The specification does not provide support for the newly added claim limitation because it does not describe a flow channel plate having multiple fixing holes. Moreover, as shown in Figures 2 and 6, the flow channel plate (24, 64) has a single fixing hole (26, 643).

The limitation is therefore new matter.    

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4 and 9-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 recites the limitations “the guide thimble,” “the guide hole,” and “the fixing hole” in lines 4, 5, and 20 respectively. There is insufficient antecedent basis for these limitations in the claim. While the preamble recites plural “guide thimbles,” “guide holes” and “fixing holes,” there is insufficient antecedent basis for the singular “guide thimble,” “guide hole,” and “fixing hole.”

Claim 2 is indefinite because it recites “a lock insert configured to couple the guide thimble,” but does not describe to what structure the lock insert is coupled to. For instance, is the claim intended to recite “a lock insert configured to couple the guide thimble to the flow channel plate of the top nozzle”? Examiner assumes this interpretation for purposes of examination in view of [0009] and [0023] of the instant specification.

Claim 2 recites: 
“wherein the separation part comprises a separation member configured to release the coupling of the lock insert and the flow channel plate, and a fixing member coupling to a bottom surface of the flow channel plate through the fixing hole of the flow channel plate, as the separation part is lowered, the flow channel plate of the top nozzle being lifted by the fixing member engaged with the bottom surface of the flow channel plate, as the separation part is lifted.” 

ed to a bottom surface of the flow channel plate”? Or is the fixing member configured to couple the bottom surface of the flow channel plate with another structure? Second, it is unclear where one limitation begins and another ends. For instance, do both the separation part releasing the coupling of the lock insert and the flow channel plate and the fixing member “coupling to a bottom surface” occur “as the separation part is lowered”? Or, does only the fixing member “coupling to a bottom surface” occur “as the separation part is lowered”? Alternatively, “as the separation part is lowered,” does the flow channel plate of the top nozzle engage with the bottom surface of the flow channel plate? In which case, it is unclear what is further meant by “as the separation part is lifted.”

The term “easily” in claim 4 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 9
Claim 9 recites “the surface of the separation member” in lines 4-5. There is insufficient antecedent bases for this limitation in the claim. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,664,875 (“Shallenberger-875”) in view of US Publication No. 5,479,464 (“DeMario”).

Regarding claims 2 and 3, Shallenberger-875 discloses (see Shallenberger-875, Figs. 1, 8-9) a system for separating and coupling a top nozzle (14) having a flow channel plate (24) with guide holes (38) and fixing holes (107) formed thereto, from/to a nuclear fuel assembly (10) with guide thimbles (20) (Shallenberger-875, Figs. 1, 8-9, Abstract), the system comprising:
a lock insert (generally 46) configured couple the guide thimble of the nuclear fuel assembly by being coupled to the guide hole provided in the flow channel plate of the top nozzle (Shallenberger-875, Fig. 8, 6:23-38); and 

wherein the lock insert comprises: a body (46) in a hollow shape (Shallenberger-875, Fig. 8, 6:23-25), and an insertion part (the upper end portion of socket 46) provided on a top of the body and configured to be inserted into the guide hole (Shallenberger-875, Fig. 8, 6:23-31), the guide hole comprising:
a latching groove (44) provided at a predetermined portion of the inner circumferential surface of the guide hole and configured to fix the lock insert (Shallenberger-875, Fig. 8, 6:23-38), and
wherein the separation part comprises a separation member (90) configured to release the coupling of the lock insert and the flow channel plate (Shallenberger-875, Figs. 8-9, 7:63-66), and a fixing member (92) coupling to a bottom surface (106) of the flow channel plate through the fixing hole of the flow channel plate, as the separation part is lowered (Shallenberger-875, Figs. 8-9, 8:6-41; wedge 98 of fixing member 92 provides a latching mechanism between fixing member 92 and a lower surface 106 of bore 107 of plate 24), the flow channel plate of the top nozzle being lifted by the fixing member engaged with the bottom surface of the flow channel plate, as the separation part is lifted (Shallenberger-875, Figs. 8-9, 11:4-23; fixing member 92 is connected to separation part 12, therefore plate 24 is lifted together with separation part 12 when the bottom surface 106 of plate 24 is coupled to wedge 98 of fixing member 92).



	Shallenberger-875 does not explicitly disclose wherein the guide hole comprises a latching step or wherein the insertion part comprises a first latching member having a step. 
	
DeMario teaches (see DeMario, Figs. 1, 7, 10-11) a system (generally DeMario, Figs. 7, 10-11) for coupling a top nozzle (1) having a flow channel plate (19) with guide holes (21) (DeMario, Fig. 2, 6:1-3), the system comprising a lock insert (97) configured to couple a guide thimble (27) by being coupled to the guide hole (DeMario, Fig. 10, 6:1-4, 6:18-20), the lock insert including a first latching member (103) having a step (111), fixed by being brought into contact with a latching step (the step above groove 113) provided at an upper portion of an inner circumferential surface of the guide hole (DeMario, Figs. 7, 10-11, 6:10-14, 6:20-25).

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to modify the locking system of Shallenberger-875 as taught by DeMario because DeMario teaches its locking system “firmly locks the nozzle to the fuel assembly yet allows it to be removed with minimal force applied … [t]herefore fewer of these locking devices are required” (DeMario, 6:30-34). 

Regarding claim 4, Shallenberger-875 in view of DeMario teaches the system of claim 2. Shallenberger-875 further discloses wherein the insertion part is provided with at least one slot (50) at a predetermined interval along a circumference of the insertion part to make the size of the circumference easily variable (Shallenberger-875, Fig. 2, 6:17-21).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shallenberger-875 in view DeMario further in view of EP Patent No. 0362005 (“Petit”) (citations refer to previously provided machine translation).

Regarding claim 9, Shallenberger-875 in view of DeMario teaches the system of claim 2, but does not teach the separation member having a predetermined accommodation space formed therein, wherein the surface of the separation member defining the accommodation space applies a force to one side of the insertion part.   

Petit teaches (see Petit, Figs. 6-7) a separation member (31) for separating a lock insert (20) from a flow channel plate (10), the separation member having a predetermined accommodation space (between structures 32, 33, 40) formed therein to accommodate one side of an insertion part (25) of the lock insert (Petit, Fig. 6), and when one side of the insertion part of the lock insert is inserted, the surface (40a) of the separation member defining the accommodation space applies a force to the one side of the insertion part, thereby the size of the circumference of the insertion part is 

	A POSA would have been motivated to modify the separation member of Shallenberger-875 in view of the teachings of Petit because Petit teaches its separation tool and process can be implemented “without subjecting the assembly to repeated shocks and without exerting a significant tensile force on the sleeve” (Petit, page 3, paragraph 4). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shallenberger-875 in view of DeMario further in view of US Patent No. 4,919,881 (“Hankinson”).

Regarding claim 10, Shallenberger-875 in view of DeMario teaches the system of claim 6. Shallenberger-875 further discloses wherein one end of the fixing member is provided with a fixing latching member (98) to be engaged with the bottom surface of the flow channel plate, thereby the flow channel plate of the top nozzle is lifted as the separation part is lifted (Shallenberger-875, Figs. 8-9, 8:6-41,11:4-23; wedge 98 provides a latching mechanism between fixing member 92 and a lower surface 106 of 

Shallenberger-875 does not disclose the fixing latching member having a step.

Hankinson teaches (see Hankinson, Figs. 1A-1B) a device (16) for lifting and transporting nuclear reactor components (Hankinson, Abstract), the device comprising a fixing member (22) provided at one end with a fixing latching member (the bottom tapered section of 22), the fixing latching member having a step (32) to be engaged with the bottom surface of a through-hole (15) of the reactor component (14) (Hankinson, Figs. 1A-1B, 3:31-37, 9:49-61).

It would have been obvious to a POSA to modify the fixing latching member of Shallenberger-875 in view of the teachings of Hankinson for the predictable purpose of securing the flow channel plate when lifted and increasing the bearing surface area of the fixing latching member (Hankinson, 5:34-53).

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646